                      UNITED STATES DISTRICT COURT
                          DISTRICT OF MONTANA
                          GREAT FALLS DIVISION



 UNITED STATES OF AMERICA,                 PO-19-5109-GF-JTJ
                                           Ticket Number: 6027999
                    Plaintiff,             Location Code: M13
                                           Disposition Code: PF
 vs.
                                           JUDGMENT IN A CRIMINAL CASE
 REID BURROWS,

                    Defendant.



       The Defendant, Reid Burrows, was present in court and entered a plea of
guilty to the charge of: SPEEDING.
       The court imposes the following sentence pursuant to the Sentencing
Reform Act of 1984:
             1. Defendant must pay a fine in the amount of $25.00 plus $30.00
Special Assessment for SPEEDING for a total of $55.00. The fine has been paid
in full, receipt number MTX400013913.
       Defendant is advised that pursuant to 18 U.S.C. § 3742(g) and Federal Rule
of Criminal Procedure 58(g)(2)(B), Defendant has the right to appeal the sentence
imposed in this case to a United States District Court Judge within fourteen (14)
days after entry of judgment, by filing with the Clerk of District Court a statement
specifying the judgment from which the appeal is taken, and by serving a copy of
the statement upon the United States Attorney (personally or by mail) and filing a
copy with Magistrate Judge Johnston. If you appeal, you will be required to pay a
$38 fee pursuant to 28 U.S.C. § 1914, Fee Schedule, subsection (10) at the time of
filing your appeal. You also will be required to furnish the District Court Judge a
copy of the record, which consists of the “original papers and exhibits in the case
together with any transcript, tape or other recording of the proceedings and a
certified copy of the docket entries which shall be transmitted promptly to the clerk
of court.” Fed. R. Crim. P. 58(g)(2)(c).


Date of Imposition of Judgment: September 12, 2019.


 9/16/2019
____________________                                ______________________
Date Signed                                         JOHN JOHNSTON
                                                    United States Magistrate Judge
